Citation Nr: 1820466	
Decision Date: 04/06/18    Archive Date: 04/16/18

DOCKET NO.  16-60 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbar spine disability.

2.  Entitlement to a rating in excess of 20 percent for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1955 to July 1975.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a July 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was most recently provided a VA examination in July 2016.  The Board notes, however, that the July 2016 VA examiner made conflicting findings.  Specifically, the VA examiner noted the Veteran had less movement than normal due to ankylosis.  However, in the same VA examination, the examiner noted the Veteran did not have ankylosis of the spine.  Considering this contradictory finding, another VA examination is needed for clarification since a positive finding of ankylosis may merit an increased rating for the Veteran's lumbar spine disability.  

The Board further notes that a remand is also required for the increased rating claim for the service-connected lumbar spine disability in light of Correia v. McDonald, 28 Vet. App. 158 (2016).  In particular, the Board notes that findings from the July 2016 VA examination appear insufficient to assess the Veteran's motion in passive motion, and (where relevant) weight-bearing and nonweight-bearing settings.  Accordingly, the Veteran should be afforded another VA examination to assess the current nature and severity of the lumbar spine disability.  See Correia v. McDonald, 28 Vet. App. 158 (2016).

Regarding the service-connected issue of left lower extremity radiculopathy secondary to the lumbar spine disability, the Board notes that the only VA examination conducted during the current period on appeal was the inadequate July 2016 VA examination.  Considering the remand for another thoracolumbar VA examination would provide findings related to the current severity of the radiculopathy, the issues are inextricably intertwined.  The appropriate remedy for inextricably intertwined issues is to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a VA examination to determine the current severity of the service-connected lumbar spine disability and left lower extremity radiculopathy.  The electronic claims file should be accessible to and be reviewed by the examiner.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  An explanation for the opinion expressed must be provided.

The examiner must utilize the appropriate Disability Benefits Questionnaire.  Additionally, regarding the lumbar disability, the examiner must test the range of motion in active motion, passive motion, and (where appropriate) weight-bearing and nonweight-bearing settings.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The examiner must specifically indicate whether the Veteran's thoracolumbar spine is ankylosed.

2.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case, allow the applicable time for response, and then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




